 



Exhibit 10.4
EMPLOYMENT/NON-COMPETITION AGREEMENT
          THIS AGREEMENT, is made and entered into this 26th day of
January 2006, by and between A. M. CASTLE & CO., a Maryland corporation, with
offices located at 3400 North Wolf Road, Franklin Park, Illinois 60131 (the
“Company”) and MICHAEL GOLDBERG who resides at 8 Black Oak Road, North Oaks,
Minnesota 55127 (“Executive”).
          WHEREAS, the Company desires to employ Executive and Executive desires
to be employed by the Company, all upon the terms and conditions set forth
herein.
          NOW, THEREFORE, in consideration of the mutual agreements herein set
forth, the parties agree as follows:
          1. Employment. The Company hereby employs Executive, and Executive
hereby accepts such employment with the Company, upon all the terms and
conditions set forth below. Executive represents and warrants that he has full
power and authority to enter into this Employment Agreement and that he is not
restricted in any manner whatsoever from performing his duties hereunder.
          2. Employment Term. Unless earlier terminated as hereinafter provided,
the term of Executive’s employment under this Agreement shall commence on the
date it is fully executed by all parties and shall continue from year to year
until terminated as hereinafter provided (“Employment Term”).
          EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, THE COMPANY AND
EXECUTIVE ACKNOWLEDGE THAT EXECUTIVE’S EMPLOYMENT IS AT WILL AND CAN BE
TERMINATED BY EITHER PARTY AT ANY TIME WITH OR WITHOUT CAUSE: If Executive’s
employment terminates for any reason, with or without cause, Executive shall not
be entitled to any payments, benefits, damages, awards or compensation other
than as provided in either this Agreement or, if applicable, the Change of
Control agreement of even date herewith between the Company and Executive (the
“Change in Control Agreement”).
          3. Position, Duties and Location.
               a. Chief Executive Officer. The Company shall employ Executive in
the position of and with the titles of President and Chief Executive Officer.
Executive shall have the responsibilities and duties as are commensurate with
the position of president and chief executive officer of an entity comparable to
the Company including, but not limited to, the powers and duties set forth in
the Bylaws of the Company for such office. Executive shall report solely and
directly to (i) the Company’s Board of Directors (the “Board”) or (ii) a
director or group of directors designated by the Board. The Board may assign
other duties and rights to Executive from time to time. The Board shall have the
right to modify the responsibilities of Executive from time to time as the Board
may deem necessary or appropriate. Executive shall be provided with an office,
secretarial services, and other services commensurate with the status of his
position.
               b. Manner of Employment. Executive shall faithfully, diligently
and competently perform his responsibilities and duties as President and Chief
Executive Officer. Executive shall devote his exclusive and full efforts and
time to the Company. This Section 3, however, shall not preclude Executive,
outside normal business hours, from engaging in appropriate civic or charitable
activities, which are not in conflict with the Company’s civic or community
activities or adverse to the policies or interests of the Company or, with prior
approval from the Board, from serving as a member of the board of directors of
another company, as long as such activities do not unduly interfere or conflict
with his responsibilities to the Company.
               c. Board. Subject to approval by the shareholders of the Company,
the Company agrees to take all corporate actions necessary for the appointment
or election of Executive to the Board within a reasonable period of time from
the date of this Agreement. If elected to the Board of the Company, Executive
shall have all the duties and responsibilities as are commensurate with the
position of director. However, Executive shall receive no additional
compensation for serving as a director of the Company.
               d. During the Employment Term, Executive’s principal office and
principal place of employment, shall be within the Chicago metropolitan area.

67



--------------------------------------------------------------------------------



 



Exhibit 10.4
          4. Compensation.
               a. Base Compensation. The Company shall pay Executive, as
compensation for his services, base compensation in the amount of Four Hundred
Fifty Thousand Dollars ($450,000) per year, subject to annual reviews and
increases at the sole discretion of the Board (“Base Compensation”). Base
Compensation shall be paid periodically in accordance with normal Company
payroll practices. After any such increase, the term “Base Salary” as utilized
in this Agreement shall thereafter refer to the increased amount. Base Salary
shall not be reduced at any time without the express written consent of
Executive unless as part of a Company wide austerity program; provided, however,
that in no event shall it be reduced below $450,000.
               b. Signing Bonus. The Company shall pay Executive a signing bonus
of Fifteen Thousand Dollars ($15,000) as soon as practicable after his signing
of this Agreement and of the Change in Control Agreement. Such bonus shall be
reduced by applicable taxes.
               c. Additional Compensation. Executive shall participate in the
management incentive/bonus plan established by the Company for management and
executive employees. Executive’s participation shall provide for a target
incentive equal to fifty percent (50%) of his then current Base Compensation
with a payout range of Zero percent (0%) to a maximum incentive equal to One
Hundred percent (100%) of his Base Compensation, depending on performance to
targets established by the Board.
               Furthermore, with respect to calendar year 2006, Executive’s
incentive compensation/bonus shall be not less than Two Hundred Twenty Five
Thousand Dollars ($225,000) and, in determining the Executive’s incentive
compensation/bonus, the Executive shall be treated as having performed services
for the Company from January 1, 2006 through the date of this Agreement.
               Executive shall be paid his management incentive
compensation/bonus when other management employees of the Company are paid their
management incentive compensation/bonuses, but in no event later than the
fifteenth day of the third month after the end of the performance period for
which it is attributable.
               d. Performance Stock Grant. Executive shall be granted
performance shares in the amount of Forty Five Thousand (45,000) shares for the
performance period ending December 31, 2007 under the Company’s 2005 Performance
Stock Equity Plan. All terms and payouts under this subparagraph shall be
covered by the provisions of the Company’s 2005 Performance Stock Equity Plan.
The Executive shall be given performance stock grants or other forms of equity
based incentive compensation, if any, for performance periods thereafter in an
amount to be determined by the Board or its delegate
          5. Employment Benefits. In addition, Executive shall be entitled to
the following benefits during the Employment Term.
               a. No less than four (4) weeks paid vacation per calendar year to
be taken at such reasonable times as requested by Executive.
               b. Prompt reimbursement for all reasonable out-of-pocket business
expenses incurred by Executive during the regular performance of his duties for
the Company, provided Executive provides the Company with adequate documentation
of such expenses in accordance with the Company’s policies.
               c. Participation in any insurance or other employee benefit plans
or programs maintained by the Company for its employees on substantially the
same terms and conditions as such benefits are provided or made available to
management employees of the Company, such as family health care, pension and
401(k) plans, subject to any general eligibility and participation provisions
set forth in such plans; provided, however, that this Agreement shall be the
sole source of severance benefits paid by the Company with respect to any
termination of Executive’s employment covered by this Agreement.
               d. Use of a Company owned or leased automobile at a class Five
(5) as set forth in the Company’s Automobile Policy.
               e. Payment by the Company on behalf of Executive of the
initiation fees, dues and assessments of membership at one luncheon club located
in the Chicago metropolitan area that shall be agreed upon by the parties acting
in good faith.

68



--------------------------------------------------------------------------------



 



Exhibit 10.4
               f. Payment by the Company on behalf of the Executive of
two-thirds of the initiation fee, and all of the dues and assessments of
membership at one country club in the Chicago metropolitan area that shall be
agreed upon by the parties acting in good faith; provided, however, that
Company’s contribution towards any equity membership shall be returned to the
Company immediately following the Executive’s receipt of the proceeds upon
cancellation, sale or other disposition of such membership interest.
               g. Relocation expenses in selling Executive’s home and moving
from North Oaks, Minnesota to the Chicago metropolitan area in accordance with
the Company’s Employee Relocation Policy. In addition, Executive shall be
entitled to (i) rental costs for an appropriate apartment in the Chicago
metropolitan area, mutually agreed upon by the parties acting in good faith,
through the earlier of the date he moves his primary residence to the Chicago
metropolitan area or September 30, 2006, (ii) reasonable costs for temporary
living expenses, including meals and lodging, pending the rental of the
apartment referenced in clause (i), and (iii) from the effective date of this
Agreement through the date referenced in (i) one round trip every week between
Minneapolis, Minnesota and Chicago, Illinois for Executive, or, at Executive’s
election, Executive’s spouse (including business-class airfare, taxis, meals and
lodging). All taxable payments or reimbursements required pursuant to this
Section 5(g) that do not have a corresponding deduction shall include an
additional payment equal to 39% of any such taxable payment or reimbursement. In
the event of a subsequent relocation of the Company’s principal offices to a new
location, to which he consents, Executive shall be reimbursed for expenses for
relocation of his residence on the same basis as provided above in this
Section 5(g).
          6. Termination and Severance Benefits.
               a. Death. The death of Executive shall automatically terminate
the Company’s obligations hereunder, provided however, the Company shall pay to
Executive’s estate or his designated beneficiary (i) Executive’s Base
Compensation through the date of termination, (ii) a pro-rata Management
Incentive Compensation/Bonus for the year of death, based on the Target Bonus
for the year of death, payable promptly following the date of termination but in
no event later than the fifteenth day of the third month after the date of
termination, (iii) with respect to any granted but not awarded Performance Stock
or other long term incentive plan, the amount of shares or dollar amount payable
to Executive as of the end of the performance cycle shall be the target amount
multiplied by a fraction, the numerator of which is the number of whole
completed months of service completed by Executive and the denominator of which
is the total number of months in the performance cycle, except that, the number
of shares payable under the 2005 Performance Stock Equity Plan shall be 45,000
multiplied by a fraction, the numerator of which shall be the number of months
of completed service by the Executive and the denominator of which shall be 24,
with the Executive treated as having performed services for the Company from
January 1, 2006. The resulting product shall be paid to Executive’s estate or
his designated beneficiary as soon as practicable following Executive’s
termination of employment but in no event later than the fifteenth day of the
third month after the date of termination, (iv) accrued vacation pay through the
date of termination or other amounts earned, accrued or owing to Executive but
not yet paid as of such date, and (v) other benefits, if any, in accordance with
applicable plans, programs and arrangements of the Company other than Company
severance plans.
               b. Disability. If Executive is unable to render services of
substantially the kind and nature, and to substantially the extent, required to
be rendered by Executive hereunder due to illness, injury, physical or mental
incapacity or other disability, for sixty (60) consecutive days or shorter
periods aggregating at least one hundred eighty (180) days within any twelve
(12) month period (“Disability”), Executive’s employment may be terminated by
Company and Executive shall be entitled to (i) Base Compensation through the
date of termination, (ii) a pro-rata Management Incentive Compensation/Bonus,
for the year of termination, based on the Target Bonus for the year of
termination, payable promptly following the date of termination but in no event
later than the fifteenth day of the third month after the date of termination,
(iii) with respect to any granted but not awarded Performance Stock or other
long term incentive compensation plan, the amount or shares or dollar amount
payable to Executive as of the end of

69



--------------------------------------------------------------------------------



 



Exhibit 10.4
the performance cycle shall be the target amount multiplied by a fraction, the
numerator of which is the number of whole completed months of service completed
by Executive and the denominator of which is the total number of shares payable
under the 2005 Performance Stock Equity Plan shall be 45,000 multiplied by a
fraction, the numerator of which shall be the number of months of completed
service by the Executive and the denominator of which shall be 24, with the
Executive treated as having performed services for the Company from January 1,
2006. The resulting product shall be paid to Executive as soon as practicable
following Executive’s termination of employment, (iv) accrued vacation pay
through the date of termination or other amounts earned, accrued or owing to
Executive but not yet paid as of such date, (v) disability benefits in
accordance with the long-term disability program then in effect for management
employees of the Company, (vi) continued participation for twelve (12) months in
all medical, dental, hospitalization and life insurance coverages and all other
employee welfare plans and programs in which he and his eligible dependents were
participating on the date of termination at the Company’s sole expense,
provided, however, that if any of the benefits plans do not permit his continued
participation, the Company shall provide him with the economic equivalent on an
after-tax basis and provided, further, that Executive’s right to COBRA
continuation coverage under any Company group health plan shall be reduced by
the number of months of continued coverage provided pursuant to this paragraph,
and (vii) other benefits, if any, in accordance with applicable plans, programs
and arrangements of the Company other than Company severance plans.
               c. Resignation. If Executive resigns his employment during the
Employment Term in a situation to which Section 6(e) below does not apply, the
Company shall have no liability under this Agreement to Executive, except that
Executive shall be entitled to (i) Base Salary through the date of termination,
(ii) accrued vacation pay through the date of termination or other amounts
payable to Executive as of the date of termination but not yet paid as of such
date and (iii) other benefits, if any, in accordance with applicable plans,
programs and arrangements of the Company (other than Company severance plans)
applicable to employees who voluntarily resign. A resignation of his employment
by Executive shall not be a breach of this Agreement.
               d. Termination by Company for Cause. The Company may terminate
Executive’s employment for Cause upon giving sixty (60) days written notice to
Executive. Any such written notice must specify the reasons for the termination.
If Executive’s employment is terminated for Cause, as defined herein, the
Company shall have no liability under this Agreement to Executive except that
Executive shall be entitled to (i) Base Salary through date of termination,
(ii) accrued vacation pay through the date of termination or other amounts
payable to Executive as of the date of termination but not yet paid as of such
date, and (iii) other benefits, if any, in accordance with applicable plans,
programs and arrangements of the Company other than Company severance plans.
               e. Termination by Company Without Cause or Certain Resignations
by Executive. If the Company terminates Executive’s employment effective during
the Employment Term without Cause (as defined herein), or if, during the
Employment Term Company materially breaches this Agreement, fails to correct
such breach within 30 days of being notified of such breach, and Executive
resigns his employment, or if the Executive resigns on account of any act or set
of facts or circumstances that would under Illinois law constitute a
constructive termination of Executive, Executive shall be entitled to (i) Base
Compensation through the date of termination, (ii) a pro-rata Management
Incentive Compensation/Bonus for the year of termination, based on the Target
Bonus for the year of termination, payable within thirty (30) days following the
date of termination, (iii) only in the event such termination takes place prior
to the payout of the 2005 Performance Stock Equity Plan, Executive shall receive
a pro-rata payment of the number of shares granted under the 2005 Performance
Stock Equity Plan (45,000 shares) where the number of shares to be awarded shall
be 45,000 multiplied by a fraction, the numerator of which is the number of
complete months of service performed by Executive and the denominator of which
is 24, except that in determining the number of whole months of completed
service Executive shall be treated as having performed services for the company
from January 1, 2006. The resulting number of shares shall be paid to Executive
as soon as practicable after termination of employment but in no event later
than the fifteenth day

70



--------------------------------------------------------------------------------



 



Exhibit 10.4
of the third month after the date of termination, (iv) a lump sum payment equal
to one (1) times Executive’s Base Salary, at the annualized rate in effect on
the date of termination, payable within thirty (30) days following the date of
termination, (v) a lump sum payment equal to one (1) times Executive’s
Management Incentive Compensation/Bonus, based on the target bonus for the year
of termination, payable within thirty (30) days following the date of
termination, (vi) accrued vacation pay through the date of termination or other
amounts earned, accrued or owing to Executive but not yet paid as of such date,
(vii) continued participation for twenty-four (24) months in all medical,
dental, hospitalization and life insurance coverages and in all other employee
welfare plans and programs in which he and his eligible dependents were
participating on the date of termination at the Company’s sole expense until the
earlier of the end of the 24-month period following the Termination Date or the
date or dates that he receives like coverages and benefits under the plans and
programs of a subsequent employer (determined on a benefit-by-benefit basis);
provided, however, that if any of the benefit plans do not permit his continued
participation, the Company shall provide him with the economic equivalent on an
after-tax basis, and provided, further, that Executive’s right to COBRA
continuation coverage under any Company group health plan shall be reduced by
the number of months of continued coverage provided pursuant to this paragraph;
and (viii) other benefits, if any, in accordance with applicable plans, programs
and arrangements of the Company other than Company severance plans.
               f. No Mitigation/Offset. In the event of any termination of
Executive’s employment hereunder, Executive shall be under no obligation to seek
other employment or otherwise mitigate the obligations of the Company under this
Agreement, and there shall be no offset against amounts due to Executive under
this Agreement for amounts earned by Executive from a third party; provided,
however, that Executive may offset under this Agreement any amounts owed by
Executive to the Company at the time payment would otherwise be required under
this Agreement.
               g. Notice of Termination. Any purported termination of
Executive’s employment by the Company or by Executive (other than by reason of
death) shall be effectively communicated to the other party by written notice
identifying the effective date of termination and the reason or cause for
termination.
               h. Definition of Cause. The following acts by Executive shall
constitute “Cause” for termination:
                    (1) Willful theft or embezzlement, or willful attempted
theft or embezzlement, of money or intangible assets or property of the Company;
                    (2) Any willful act knowingly committed that subjects the
Company or any officer of the Company to any criminal liability for such act;
                    (3) Conviction of a felony involving moral turpitude;
                    (4) Gross and willful misconduct by Executive that results
in a material injury to the Company;
                    (5) A finding of willful dishonesty of Executive that
results in a material injury to the Company;
                    (6) Willful malfeasance by Executive, provided that such
malfeasance in fact has an injurious effect on the Company;
                    (7) Willful insubordination or willful refusal to perform
assigned duties provided that Executive shall have an opportunity of thirty
(30) days after notice from the Company to cure any such act or failure to act;
and
                    (8) Executive’s material breach of this Agreement which
continues for thirty days after notice from the Company.
               i. Notwithstanding the foregoing provisions of this Paragraph 6,
in the event the Company reasonably determines that Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) will result in the imposition of
additional tax on account of a payment hereunder before the expiration of the
6-month period described in Section 409A(a)(2)(B)(i) (relating to the required
delay in payment to a specified employee pursuant to a separation from service),
such payment will in lieu thereof be paid on the date that is six (6) months and
one (1) day following the date of the Executive’s separation from service (as
defined in Section 409A of the Code) (or , if earlier, the date of death of the
Executive).

71



--------------------------------------------------------------------------------



 



Exhibit 10.4
          7. Confidential and Proprietary Information.
               a. Executive covenants that after the date of this Agreement, he
will not use or disclose to any person, entity, association, firm or
corporation, without the written authorization of the Board, any of the
Company’s Confidential Information. The term “Confidential Information” means
information and data not generally known outside the Company or the relevant
trade or industry (unless a result of a breach of any of the obligations imposed
by this Agreement or the wrongful conduct of any third party) concerning the
Company’s business and technical information, and includes, without limitation,
information relating to: (i) the identities of its customers and their
purchasing habits, needs, credit histories, contact personnel and other
information; (ii) suppliers’ and vendors’ costs, products, discounts, margins,
contact personnel and other information; and (iii) the Company’s trade secrets,
price lists, margins, discounts, financial and marketing information, personnel
and compensation information, business plans and operating procedures and
techniques. Anything herein to the contrary notwithstanding, the provisions of
this Section 7(a) shall not apply (i) when disclosure is required by law or by
any court, arbitrator, mediator or administrative or legislative body (including
any committee thereof) with apparent jurisdiction to order Executive to disclose
or make accessible any information, provided that Executive gives the Company
seventy two (72) hours prior written notice of such disclosure, along with
copies of all such requests for disclosure before making any such disclosure or
(ii) with respect to any other litigation, arbitration or mediation involving
this Agreement, including, but not limited to, the enforcement of this
Agreement.
               Executive understands that this Section 7 applies to computerized
as well as written information and to other information, whether or not in
written form. It is expressly understood, however, that the obligations of this
Section 7 shall only apply for as long as and to the extent that the
Confidential Information has not become generally known to or available for use
by the public other than by Executive’s wrongful act or omission or the wrongful
act of any third party.
               b. Executive covenants that at the end of his employment with the
Company he will not take with him any Confidential Information that is written,
computerized, machine readable, model, sample or other form capable of physical
delivery, without the prior written consent of the Company. Executive also
agrees that at the end for any reason of his employment with the Company or at
any other time that the Company may request, he will deliver promptly and return
to the Company all such documents and materials in his possession or control,
along with all other property of the Company and property relating to the
Company’s suppliers, customers and business.
               c. Executive agrees that all inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports and
all similar or related information which relates to the Company or any of its
Subsidiaries’ actual or anticipated business, research and development of
existing or future products or services (including new contributions,
improvements, ideas and discoveries, whether patentable or not) and which are
conceived, developed or made by Executive while employed by the Company (“Work
Product”) belong to the Company or such Subsidiary. Executive will promptly
disclose such Work Product to the Board and perform all actions reasonably
requested by the Board to establish and confirm such ownership. All work shall
be deemed work made for hire. For purposes of this Agreement, the term
“Subsidiary” means any corporation or other entity of which the securities
having a majority of the voting power in electing directors or similar persons
are, at the time of determination, owned by the Company, directly or through one
or more subsidiaries. Notwithstanding the foregoing, this Section 7(c) shall not
apply to an invention that Executive developed entirely on his own time without
using the Company’s equipment, supplies, facilities or trade secret information
except for those inventions that either (i) relate at the time of conception or
reduction to practice of the invention to the Company’s business, or actual or
demonstrably anticipated research or development of the Company; or (ii) result
from any work performed by Executive for the Company.

72



--------------------------------------------------------------------------------



 



Exhibit 10.4
          8. Non-Compete. Executive and the Company agree that the Company’s
business will be national in scope and depends, to a considerable extent, upon
the individual efforts of Executive in sales, marketing and management. Further,
the Company and Executive recognize that in the course of Executive’s employment
with the Company, Executive will have access to a substantial amount of
confidential and proprietary information and trade secrets relating to the
business of the Company, and that it would be detrimental to the business of the
Company, and have a substantial detrimental effect on the value of the Company
and Executive’s employment if Executive were to compete with the Company upon
termination of his employment. Executive therefore agrees, in consideration of
the Company entering this Agreement, establishing the base annual compensation
and other compensation benefits at the level herein provided for, that during
the period of the term of his employment with the Company, whether pursuant to
this Agreement or otherwise, and continuing for the lesser of (i) a period of
one (1) year thereafter in the case of paragraphs “a”, “b”, “c” and “d” below
and a period of two (2) years thereafter in the case of paragraph “e” below; or
(ii) the longest period permitted by applicable law (such period referred to
herein as the “Restricted Period”), he shall not, without the prior written
consent of the Company, directly or indirectly, either for himself or for any
other person or entity:
               a. Anywhere in the continental United States of America in which
the Company has been conducting, or intends to conduct business, engage or
participate in, or assist, advise or be connected with (including as an owner,
partner, shareholder, advisor, consultant, agent or otherwise) (without
limitation by the specific enumeration of the foregoing), or permit his name to
be used by or render services for, any person or entity engaged in, or making
plans to engage in, a business which is competitive with, or substantially
similar to, the Company’s business (a “Competing Business”); provided, however,
that nothing in this Agreement shall prevent Executive from acquiring or owning,
as a passive investment, up to two percent (2%) of the outstanding voting
securities of an entity, in the aggregate, engaged in a Competing Business which
are publicly traded in any recognized national securities market, or
(ii) performing service for any division, subsidiary or affiliate of a Competing
Business if Executive does not perform services for the entity (ies) (or portion
thereof) that constitutes the Competing Business;
               b. Take any action which might divert from the Company any
opportunity (each, an “Opportunity”) which would be within the scope of the
Company’s business, and shall offer each Opportunity to the Company which the
Company may, in its sole discretion, decide to pursue or not;
               c. Solicit, attempt to solicit, aid in the solicitation of, or
accept any orders from any person or entity who is or has been a customer of the
Company at any time during the period beginning one (1) year prior to the date
hereof through the Restrictive Period, to purchase products or services from any
person or entity which products or services were previously supplied or
performed, as the case may be, by the Company;
               d. Solicit, attempt to solicit or aid in the solicitation of, any
person or entity who is or was a customer, supplier, licensor, licensee or
person or entity having any other business relationship with the Company, at any
time during the period beginning one (1) year prior to the date hereof through
the Restrictive Period, to cease doing business with or alter its business
relationship with the Company; or
               e. Solicit or hire any person or entity who is (i) an officer or
employee of the Company; or (ii) a director, officer or employee of the Company
to perform services for any entity other than the Company or to terminate his or
her employment with any of the foregoing entities, provided that nothing in this
Section 8(e) shall prohibit Executive from providing employment or personal
references for any such director, officer or employee.
               f. The parties believe, in light of the facts known as of the
date hereof, and after considering the nature and extent of the Company’s
business, the amount of compensation and other benefits provided herein, and the
damage that could be done to the Company’s business by Executive’s competing
with the Company, that the foregoing covenant not to compete is reasonable in
time, scope and geographical limitation. However, if any court should construe
the time, scope or geographical limitation of the covenant not to compete to be
too broad or extensive, it is the intention of the parties that the contract be
automatically reformed, and as so reformed, enforced, to the maximum limits
which may be found to be reasonable by such court.

73



--------------------------------------------------------------------------------



 



Exhibit 10.4
          9. Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties and their respective heirs, successors, legal
representatives and assigns.
          10. Notices. Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and either delivered in person or
sent by first class, certified or registered mail, postage prepaid, if to the
Company at the Company’s principal place of business, and if to Executive, at
his home address most recently filed with the Company, or to such other address
as either party shall have designated in writing to the other party.
          11. Law Governing. This Agreement shall be governed by and construed
in accordance with the laws of the State of Illinois without regard to any
state’s conflict of law principles.
          12. Severability and Construction. If any provisions of this Agreement
is declared void or unenforceable or against public policy, such provision shall
be deemed severable and severed from this Agreement and the balance of this
Agreement shall remain in full force and effect. If a court of competent
jurisdiction determines that any restriction in this Agreement is overbroad or
unreasonable under the circumstances, such restriction shall be modified or
revised by such court to include the maximum reasonable restriction allowed by
law.
          13. Remedies. Executive and Company acknowledge and agree that damages
would not adequately compensate Company if Executive were to breach any of his
covenants contained in this Agreement. Consequently, Executive agrees that in
the event of any such breach, which continues beyond any applicable notice and
cure period provided in this Agreement, Company shall be entitled to enforce
this Agreement by means of an injunction or other equitable relief, in addition
to any other remedies available including, without limitation, termination of
Executive’s employment for Cause.
          14. Waiver. Failure to insist upon strict compliance with any of the
terms, covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition.
          15. Entire Agreement Modifications. This Agreement (including all
exhibits hereto) and the Change of Control Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
all prior agreements, oral and written, between the parties hereto with respect
to the subject matter hereof. In the event of any inconsistency between any
provision of this Agreement and any provision of any plan, employee handbook,
personnel manual, program, policy, arrangement or agreement of the Company or
any of its Affiliates, the provisions of this Agreement shall control. This
Agreement may be modified or amended only by an instrument in writing signed by
both parties.
          16. Employment and Income Taxes. All payments made to Executive
pursuant to this Agreement will be Subject to withholding of employment taxes
and other lawful deductions, as applicable.
          17. Waiver and Release. Payment by the Company to the Executive of
severance benefits under Section 6 of this Agreement shall be in lieu of any and
all other severance benefits or rights in the case of termination of employment
to which Executive might otherwise be entitled under policies or practices of
the Company or otherwise. In consideration of this Employment Agreement,
Executive, on behalf of himself and his heirs, successors and assigns, forever
releases and discharges the Company, its officers, directors, employees, agents,
affiliates and insurers from any and all known or unknown claims, obligations or
liabilities, whether in contract or tort or based on or through any federal,
state or local statute, including but not limited to the Age Discrimination in
Employment Act, relating to or arising out of Executive’s employment with the
Company or the termination of that employment. The foregoing waiver does not
apply to any rights or actions under this Agreement.
          18. Survivorship. Except as otherwise set forth in this Agreement, to
the extent necessary to carry out the intentions of the parties hereunder the
respective rights and obligations of the parties hereunder shall survive any
termination of Executive’s employment.
          19. Voluntary Execution of Agreement. Executive represents and agrees
that he has carefully read and fully understands all of the provisions of this
Agreement and that he is voluntarily entering into this Agreement. Executive
further affirms that, prior to the execution of this Agreement, he has been
advised to and has had an opportunity to consult independent counsel concerning
the terms and conditions hereof.

74



--------------------------------------------------------------------------------



 



Exhibit 10.4
          20. Indemnification. The Company agrees to indemnify Executive to the
fullest extent permitted under applicable law as provided in the Company’s
Bylaws for officers generally. During the Employment Term and for a period of at
least six (6) years thereafter the termination of Executive’s employment with
the Company, a directors’ and officers’ liability insurance policy (or policies)
shall be kept in place providing coverage to Executive that is no less favorable
to him in any respect (including, without limitation, with respect to scope,
exclusion, amounts and deductibles) than the coverage then being provided to any
other present or former senior executive or director of the Company.
          21. Successors and Assigns. This Agreement shall bind and shall inure
to the benefit of the Company and any and all of its successors and assigns.
This Agreement is personal to Executive and shall not be assignable by
Executive. The Company may assign this Agreement to any entity which
(i) purchases all or substantially all of the assets of the Company or (ii) is a
direct or indirect successor (whether by merger, sale of stock or transfer of
assets) of the Company. Any such assignment shall be valid so long as the entity
which succeeds to the Company expressly assumes the Company’s obligations
hereunder and complies with its terms.
          22. Arbitration. Any dispute, controversy or claim between the Company
and Executive arising out of or relating to this Agreement or the breach,
termination, or invalidity hereof, shall promptly and expeditiously be submitted
to binding arbitration in accordance with the Commercial Arbitration Rules of
the American Arbitration Association in effect at the time of such arbitration
proceeding utilizing a single arbitrator. The arbitration shall apply the
substantive laws of Illinois and be held in the city in which the Company’s
principal offices are then located. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. Each party
shall be responsible for its own costs and expenses, including, without
limitation, attorneys’ fees. Pending the resolution of any such dispute,
controversy or claim, Executive (and his beneficiaries) shall, except to the
extent that the arbitrator otherwise expressly provides, continue to receive all
payments and benefits due under this Agreement or otherwise.
          IN WITNESS WHEREOF, the Company and Executive have duly executed and
delivered this Agreement as of the day and year first above written.

                  A. M. CASTLE & CO.    
 
           
 
  By:   /s/ John McCartney
 
   
 
           
 
  Title:   Lead Director    
 
                MICHAEL GOLDBERG    
 
                 /s/ Michael H. Goldberg                    Executive    

75